UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Money Market Fund, Inc. February 28, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments100.2% Rate (%) Date Amount ($) Value ($) Allendale Borough, GO Notes (General Improvement Bonds) 3.75 7/1/15 150,000 151,721 Barrington Borough, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 2.00 7/15/15 170,000 171,010 Bergen County, GO Notes (County College Bonds and State Aid County College Bonds) 2.00 6/15/15 100,000 a 100,494 Bergen County Improvement Authority, County Guaranteed Governmental Loan Revenue, Refunding (Saddle Brook Township Project) 2.00 9/1/15 225,000 226,805 Bergenfield Borough, GO Notes, BAN 1.00 3/2/16 523,000 525,861 Berkeley Heights Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 3/1/15 155,000 a 155,007 Bound Brook Borough Board of Education, GO Notes (School Bonds) 3.00 1/15/16 560,000 a 572,478 Branch Banking and Trust Co. Municipal Trust (Series 2044) (Port Authority-Port Newark, Marine Terminal Rent-Backed Revenue (Newark Redevelopment Projects)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 3/7/15 8,200,000 b,c,d 8,200,000 Branch Banking and Trust Co. Municipal Trust (Series 2056) (New Jersey Economic Development Authority, School Facilities Construction Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 3/7/15 10,125,000 a,b,c,d 10,125,000 Brigantine, GO Notes, BAN 1.00 12/9/15 3,466,000 3,478,288 Burlington County, GO Notes (County College Bonds) 1.00 6/1/15 360,000 a 360,525 Burlington County, GO Notes (County College Bonds) 2.50 6/1/15 175,000 a 175,968 Burlington County, GO Notes (General Improvement Bonds) 3.38 9/1/15 100,000 101,501 Burlington County Bridge Commission, County-Guaranteed Lease Revenue, Refunding (Governmental Leasing Program) 2.00 8/15/15 295,000 297,304 Burlington County Bridge Commission, County-Guaranteed Lease Revenue, Refunding (Governmental Leasing Program) 4.00 8/15/15 100,000 101,675 Burlington Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/15 130,000 a 131,256 Camden County Improvement Authority, County Guaranteed Lease Revenue, Refunding 4.50 9/1/15 100,000 102,069 Camden County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 3.00 1/15/16 390,000 398,667 Camden County Improvement Authority, LR, Refunding 3.00 9/1/15 100,000 101,246 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.06 3/7/15 1,300,000 a,b 1,300,000 Cape May County, GO Notes (General Improvement Bonds) 4.00 9/1/15 100,000 101,835 Cape May County Municipal Utilities Authority, Sewer Revenue, Refunding 5.75 1/1/16 375,000 391,776 Cherry Hill Township, GO Notes, Refunding (General Improvement Bonds and Sewer Utility Bonds) 3.00 8/15/15 100,000 101,232 Cumberland County, GO Notes (General Improvement Bonds) 5.00 11/1/15 635,000 654,582 Deutsche Bank Spears/Lifers Trust (Series DBE-343) (Newark Housing Authority, Marine Terminal Additional Rent-Backed Revenue, Refunding (City of Newark Redevelopment Projects)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.13 3/7/15 4,000,000 b,c,d 4,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-511) (Newark Housing Authority, Marine Terminal Additional Rent-Backed Revenue, Refunding (City of Newark Redevelopment Projects)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 3/7/15 16,205,000 b,c,d 16,205,000 Edgewater Borough, GO Notes, Refunding 3.00 6/1/15 205,000 206,281 Essex County, GO Notes (County College Bonds, County Vocational School Bonds and General Improvement Bonds) 5.00 8/1/15 225,000 a 229,368 Essex County, GO Notes, Refunding (County College Bonds and General Improvement Bonds) 4.00 6/1/15 200,000 a 201,865 Essex County Improvement Authority, Airport Revenue, Refunding 2.00 10/1/15 245,000 247,103 Essex County Improvement Authority, Guaranteed Lease Revenue, Refunding (County Correctional Facility Project) 4.00 10/1/15 100,000 102,050 Essex County Utilities Authority, Solid Waste System Revenue, Refunding 5.00 4/1/15 285,000 286,147 Florham Park Borough Board of Education, GO Notes, Refunding (School Bonds) 2.75 7/15/15 200,000 a 201,741 Franklin Borough, GO Notes, BAN 1.00 8/21/15 2,572,085 2,577,656 Franklin Lakes Borough, GO Notes (General Capital Bonds) 1.00 9/1/15 230,000 230,807 Franklin Borough, GO Notes, Refunding (Water Bonds) 2.00 8/15/15 100,000 100,695 Franklin Lakes Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/1/15 200,000 a 202,196 Garfield, GO Notes, Refunding (General Improvement Bonds and Water Utility Bonds) 1.00 7/15/15 775,000 776,453 Hamilton Township, GO Notes (General Improvement Bonds) 3.00 7/15/15 100,000 100,933 Hanover Park Regional High School District Board of Education, GO Notes (School Bonds) 4.00 10/1/15 100,000 a 102,098 Harding Township Board of Education, GO Notes, Refunding (School Bonds) 4.00 7/15/15 100,000 a 101,305 Hardyston Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 8/1/15 125,000 a 125,841 Hillsborough Township Board of Education, GO Notes, Refunding (School Bonds) 5.38 10/1/15 100,000 a 102,847 Hopewell Township, GO Notes (Affordable Housing Bonds, General Improvement Bonds and Open Space Bonds) 3.00 2/15/16 100,000 102,435 Jackson Township, GO Notes 2.00 6/1/15 280,000 281,098 Jackson Township, GO Notes, BAN 1.00 8/4/15 1,891,241 1,895,748 Jackson Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 6/15/15 100,000 a 101,336 Kinnelon Borough, GO Notes, Refunding 4.00 3/1/15 135,000 135,013 Lakewood Township, GO Notes, Refunding (General Improvement Bonds and Pension Bonds) 4.00 1/15/16 200,000 206,127 Leonia Borough Board of Education, GO Notes, Refunding (School Bonds) 4.00 8/15/15 150,000 a 152,447 Linden, GO Notes 3.00 5/1/15 100,000 100,411 Linwood, GO Notes, Refunding 3.00 7/15/15 260,000 262,523 Linwood, GO Notes, School BAN 1.00 4/7/15 3,502,000 a 3,503,267 Little Egg Harbor Township, GO Notes, BAN 1.00 2/3/16 4,000,000 4,014,749 Little Falls Township, GO Notes, (BAN and Tax Appeal Refunding BAN) 1.00 12/18/15 1,000,000 1,003,417 Little Ferry Borough, GO Notes, Refunding (General Improvement Bonds) 2.25 5/1/15 200,000 200,611 Livingston Township, GO Notes (General Improvement Bonds) 2.00 1/1/16 200,000 202,676 Livingston Township Board of Education, GO Notes, GAN 1.00 9/24/15 4,000,000 a 4,012,635 Madison Borough Board of Education, GO Notes (School Bonds) 4.50 7/15/15 100,000 a 101,546 Mantua Township, GO Notes 2.00 12/1/15 190,000 192,286 Margate City, GO Notes (General Improvement Bonds) 4.25 6/1/15 100,000 100,981 Merchantville Borough, GO Notes 2.00 8/15/15 175,000 176,304 Middlesex County, GO Notes 4.00 6/1/15 100,000 100,907 Middlesex County, GO Notes, Refunding 1.00 6/15/15 250,000 250,507 Midland Park Borough Board of Education, GO Notes (School Bonds) 2.00 8/15/15 270,000 a 271,991 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/15 125,000 127,668 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/15 115,000 117,434 Monmouth County Improvement Authority, Governmental Pooled Loan Revenue, Refunding 5.00 12/1/15 100,000 103,458 Montclair Township, GO Notes, Refunding (General Improvement Bonds and Water Utility Bonds) 3.00 2/1/16 125,000 127,967 Montville Township, GO Notes (General Obligation Bonds, Open Space Bonds and Sewer Utility Bonds) 5.00 5/15/15 225,000 227,172 Morris Plains Borough, GO Notes 1.00 11/1/15 405,000 406,899 Morristown, GO Notes, Refunding 3.00 5/1/15 100,000 100,446 Mount Laurel Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/1/15 115,000 a 116,202 Mount Laurel Township Commissioners of Fire District Number 1, GO Notes 2.00 10/1/15 125,000 126,205 Mount Olive Township GO Notes (General Improvement Bonds and Water Utility Bonds) 2.00 10/15/15 515,000 520,453 New Brunswick, GO Notes, Refunding (School Bonds) 3.00 10/1/15 225,000 a 228,353 New Brunswick Parking Authority, Parking Revenue, Refunding 4.00 1/1/16 320,000 329,351 New Jersey Economic Development Authority, Dock Facility Revenue, Refunding (Bayonne/IMTT-Bayonne Project) (LOC; Wells Fargo Bank) 0.01 3/2/15 2,900,000 b 2,900,000 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wells Fargo Bank) 0.64 3/7/15 85,000 b 85,000 New Jersey Economic Development Authority, EDR (ARND, LLC Project) (LOC; PNC Bank NA) 0.04 3/1/15 395,000 b 395,000 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.11 3/7/15 3,695,000 b 3,695,000 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.04 3/7/15 22,695,000 a,b 22,695,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wells Fargo Bank) 0.13 3/7/15 1,195,000 b 1,195,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.13 3/7/15 940,000 b 940,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.11 3/7/15 685,000 b 685,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.13 3/7/15 1,440,000 b 1,440,000 New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.13 3/7/15 2,685,000 b 2,685,000 New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.13 3/7/15 730,000 b 730,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.13 3/7/15 390,000 b 390,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.13 3/7/15 285,000 b 285,000 New Jersey Economic Development Authority, EDR (The Trustees of the Lawrenceville School Project) (Liquidity Facility; JPMorgan Chase Bank) 0.01 3/2/15 2,300,000 a,b 2,300,000 New Jersey Economic Development Authority, EDR (The Trustees of the Lawrenceville School Project) (Liquidity Facility; JPMorgan Chase Bank) 0.02 3/2/15 5,000,000 a,b 5,000,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.06 3/7/15 1,180,000 b 1,180,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.13 3/7/15 895,000 b 895,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.10 3/7/15 600,000 b 600,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.11 3/7/15 1,705,000 b 1,705,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.11 3/7/15 1,300,000 b 1,300,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc.) (Liquidity Facility; TD Bank) 0.07 3/7/15 2,030,000 b 2,030,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.10 3/7/15 1,020,000 b 1,020,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.13 3/7/15 1,585,000 b 1,585,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.13 3/7/15 2,845,000 b 2,845,000 New Jersey Economic Development Authority, Revenue (Oak Hill Academy Project) (LOC; Wells Fargo Bank) 0.11 3/7/15 1,070,000 a,b 1,070,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.11 3/7/15 4,655,000 b 4,655,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.06 3/7/15 2,140,000 a,b 2,140,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.02 3/7/15 4,800,000 a,b 4,800,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.02 3/7/15 995,000 a,b 995,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.02 3/7/15 2,250,000 a,b 2,250,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.02 3/7/15 6,505,000 a,b 6,505,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.06 3/7/15 3,275,000 b 3,275,000 New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.11 3/7/15 740,000 b 740,000 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding 5.00 3/1/16 100,000 104,530 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.05 3/7/15 10,000,000 b 10,000,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.05 3/7/15 5,470,000 b 5,470,000 New Jersey Educational Facilities Authority, Revenue (Princeton University) 4.00 7/1/15 100,000 a 101,233 New Jersey Educational Facilities Authority, Revenue, Refunding (Princeton University) 5.25 7/1/15 145,000 a 147,392 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Revenue 4.00 9/1/15 195,000 198,529 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Revenue 5.00 9/1/15 100,000 102,322 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Revenue, Refunding 5.00 9/1/15 100,000 102,313 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.11 3/7/15 1,800,000 b 1,800,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) 0.01 3/2/15 4,100,000 b 4,100,000 New Jersey Housing and Mortgage Finance Agency, SFHR 3.95 4/1/15 290,000 290,873 New Jersey Housing and Mortgage Finance Agency, SFHR 5.05 10/1/15 105,000 107,765 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Bank of America) 0.02 3/7/15 1,800,000 b 1,800,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Barclays Bank PLC) 0.03 3/7/15 6,100,000 b 6,100,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Royal Bank of Canada) 0.03 3/7/15 16,000,000 b 16,000,000 Newton, GO Notes, BAN 1.00 8/27/15 3,411,575 3,418,219 North Bergen Municipal Utilities Authority, Sewer Revenue, Refunding 2.00 12/15/15 135,000 136,705 North Wildwood, GO Notes (General Improvement Bonds) 3.00 11/1/15 100,000 101,688 Northfield Board of Education, Temporary Notes 1.00 8/20/15 2,000,000 a 2,003,759 Ocean County, GO Notes (General Improvement Bonds) 4.13 8/1/15 100,000 101,605 Ocean City, GO Notes (General Improvement Bonds) 2.00 9/1/15 400,000 403,419 Ocean County, GO Notes, Refunding (General Improvement Bonds) 4.00 12/1/15 100,000 102,734 Ocean Township, GO Notes 3.00 11/1/15 925,000 941,729 Ocean Township Board of Education, GO Notes, Refunding (School Bonds) 3.50 6/1/15 250,000 a 251,947 Old Bridge Municipal Utilities Authority, Revenue, Refunding 3.00 11/1/15 250,000 254,369 Old Bridge Township, GO Notes 4.00 7/1/15 100,000 101,200 Old Tappan Borough, GO Notes, Refunding (General Improvement Bonds and Sewer Utility Assessment Bonds) 2.00 8/15/15 355,000 357,693 Palmyra Borough Board of Education, GO Notes, Refunding 4.75 5/1/15 125,000 a 125,933 Parsippany-Troy Hills Township, GO Notes, Refunding (General Improvement Bonds, Sewer Utility Bonds and Water Utility Bonds) 3.00 10/1/15 175,000 177,555 Parsippany-Troy Hills Township Board of Education, GO Notes (School Bonds) 4.38 8/15/15 100,000 a 101,796 Passaic County, GO Notes (County College Bonds) 2.00 6/15/15 230,000 a 230,939 Passaic County, GO Notes, Refunding (County College Bonds and General Improvement Bonds) 5.00 9/1/15 100,000 a 102,362 Passaic County, GO Notes, Refunding (County College Bonds, General Improvement Bonds and Vocational School Bonds) 4.00 5/1/15 600,000 a 603,621 Pinelands Regional School District Board of Education, GO Notes, Refunding (School Bonds) 2.00 3/1/16 375,000 a 380,629 Piscataway Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/15/15 275,000 a 278,296 Pompton Lakes Borough, GO Notes, BAN 1.00 7/10/15 2,377,000 2,381,752 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (JPMorgan Chase Bank PUTTERS, Series 2945) (Liquidity Facility; JPMorgan Chase Bank) 0.05 3/7/15 1,660,000 b,c,d 1,660,000 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) (Citigroup ROCS, Series RR II R-14086) (Liquidity Facility; Citibank NA) 0.07 3/7/15 2,050,000 b,c,d 2,050,000 Port Authority of New York and New Jersey, Equipment Notes 0.07 3/7/15 5,800,000 b 5,800,000 Princeton, GO Notes (General Improvement Bonds) 2.00 9/15/15 500,000 504,591 Rahway, GO Notes, BAN 1.25 9/29/15 1,203,000 1,208,911 Randolph Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 8/1/15 200,000 a 203,880 Randolph Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 2/1/16 100,000 a 102,294 Ridgefield Borough Board of Education, GO Notes (School Bonds) 2.00 2/15/16 100,000 a 101,531 River Dell Regional School District Board of Education, GO Notes, Refunding (School District Bonds) 4.00 3/1/15 130,000 a 130,013 River Edge Borough Board of Education, GO Notes (School Bonds) 4.13 10/15/15 150,000 a 153,535 River Vale Township, GO Notes (General Improvement Bonds) 4.25 6/15/15 400,000 404,576 River Vale Township, GO Notes (Golf Course Utility Bonds) 2.00 10/1/15 255,000 257,534 Robbinsville Township, GO Notes 3.00 12/1/15 100,000 101,984 Rutgers, The State University, GO Notes (Liquidity Facility; U. S. Bank NA) 0.01 3/2/15 4,495,000 a,b 4,495,000 Rutgers, The State University, GO Notes, Refunding 3.00 5/1/15 100,000 a 100,453 Rutgers, The State University, GO Notes, Refunding (Liquidity Facility; TD Bank) 0.02 3/2/15 14,430,000 a,b 14,430,000 Sayreville Borough, GO Notes (General Improvement Bonds) 3.25 9/15/15 100,000 101,516 Scotch Plains-Fanwood Board of Education, GO Notes, Refunding (School District Bonds) 3.00 7/15/15 100,000 a 100,984 Somerset County Improvement Authority, County Guaranteed Governmental Loan Revenue (Bridgewater Project) 2.25 9/1/15 100,000 100,980 South Brunswick Township, GO Notes (General Improvement Bonds, Open Space Bonds and Water-Sewer Utility Bonds) 4.00 11/15/15 100,000 102,581 South Orange - Maplewood School District Board of Education, GO Notes, Refunding (School Bonds) 4.00 11/1/15 100,000 a 102,406 South Plainfield Borough Board of Education, GO Notes, Refunding (School Bonds) 4.50 7/15/15 115,000 a 116,727 Stafford Township Board of Education, GO Notes, Refunding (School Bonds) 4.25 9/1/15 150,000 a 152,916 Summit, GO Notes, Refunding (Assessment Bonds, General Bonds and School Bonds) 4.00 5/1/15 220,000 a 221,354 Toms River Regional Schools Board of Education, GO Notes (School District Bonds) 4.00 7/15/15 100,000 a 101,348 Toms River Township, GO Notes, Refunding 3.00 3/1/15 200,000 200,015 Trenton, GO Notes, Refunding (School Bonds) 3.00 7/15/15 2,075,000 a 2,095,168 Union County, GO Notes (County College Bonds) 2.00 3/1/15 380,000 a 380,018 Union County, GO Notes (County Vocational-Technical School Bonds) 2.00 3/1/15 105,000 a 105,005 Union County, GO Notes, Refunding (General Improvement Bonds) 4.00 3/1/15 100,000 100,010 Union Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 1/1/16 110,000 a 111,381 Vineland, GO Notes (Electric Utility Bonds) 2.00 7/15/15 725,000 729,469 Waldwick Borough, GO Notes (General Improvement Bonds and Water Utility Bonds) 2.00 11/1/15 240,000 242,653 Wanaque Borough, GO Notes (Assessment Bonds, General Bonds and Water Bonds) 2.25 2/1/16 250,000 254,252 Washington Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 2/1/16 240,000 a 245,563 West Deptford Township, GO Notes, Refunding 1.00 9/1/15 2,020,000 2,027,103 West Windsor-Plainsboro Regional School District, GO Notes, Refunding (School Bonds) 5.00 9/15/15 540,000 a 553,717 Westfield Board of Education, GO Notes (School Bonds) 1.50 8/1/15 250,000 a 251,210 Wood-Ridge Borough, GO Notes, BAN 1.00 5/1/15 3,625,000 3,628,089 Wood-Ridge Borough, GO Notes, BAN 1.00 2/11/16 956,000 961,154 Total Investments (cost $262,710,137) % Liabilities, Less Cash and Receivables %) ) Net Assets % a At February 28, 2015, the fund had $99,013,171 or 37.8% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. b Variable rate demand note - rate shown is the interest rate in effect at February 28, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities amounted to $42,240,000 or 16.1% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 262,710,137 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J.
